Citation Nr: 9902129	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  93-11 748			 )	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected cervicogenic/muscle tension headaches (previously 
described as post traumatic headaches), currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected scapulofascial pain syndrome, residuals of neck 
injury, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran  



ATTORNEY FOR THE BOARD

C. Hickey, Counsel  



INTRODUCTION

The veteran had active service from February 1987 to February 
1990.  

This case originally came to the Board of Veterans Appeals 
(Board) of appeal from a March 1991 rating decision of the 
RO.  

This case was previously before the Board in October 1996 
when service connection was granted for the residuals of a 
neck injury.  In a December 1996 rating action, the RO 
assigned a 10 percent rating for scapulofascial pain syndrome 
as the residual of the neck injury under Diagnostic Code 
5301.  

By a rating action in February 1997, the RO assigned a 
10 percent rating for the service-connected 
cervicogenic/muscle tension headaches, previously described 
as post traumatic headaches.  

The case was again before the Board in August 1997 when it 
was remanded for further evidentiary and procedural 
development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.  

2.  The service-connected cervicogenic/muscle tension 
headaches are shown to be manifested by headaches occurring 
once to twice a month which are controlled by medication.  

3.  The service-connected scapulofascial pain syndrome is 
shown to manifested by disablement which more nearly 
approximates that of muscle strain with spasm and pain on the 
extremes of motion.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
10 percent for the service-connected cervicogenic/muscle 
tension headaches are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a 
including Diagnostic Codes 8045, 8100 (1998).  

2.  The criteria for the assignment of a rating of 20 percent 
for the service-connected scapulofascial pain syndrome, 
residual of a neck injury are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a 
including Diagnostic Code 5295, 4.73 including Diagnostic 
Code 5301 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing either claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  


Factual Background

Of record are pre-service medical records which indicate that 
the veteran had a history of headaches, for which he had been 
evaluated by a pediatric neurologist;  he was described as 
being symptom free in August 1978.  

A careful review of the service medical records show that, on 
the occasion of his pre-enlistment physical examination in 
July 1986, the veteran stated that he had no history of 
frequent or severe headaches.  The examination revealed no 
abnormality of the head or musculoskeletal system.  

In May 1988 he was treated for bitemporal headaches, with 
nausea and vomiting, after being struck in the head with a 
pipe.  Normal findings were reported on electroencephalogram 
(EEG) conducted at that time.  The assessment was that of 
mild concussion and post concussion headaches.  Clinical 
records dated in June 1988 state that the veteran was doing 
well on Naprosyn, with low grade headaches noticed when he 
discontinued the medication.  

In October 1989 the veteran was injured in an automobile 
accident, resulting in treatment for occipital headaches.  
The pertinent assessment at that time was that of cervical 
strain.  When the veteran was seen in December 1989 the 
assessment was that of status post motor vehicle accident 
with persistent cervical pain apparently resolving.  

At the time of his January 1990, separation examination the 
veteran noted having had a history of frequent and severe 
headaches, and a head injury onboard ship.  He also indicated 
occasional migraine headaches.  No defects or 
abnormalities were noted by the examiner on clinical 
evaluation.  

On VA general medical examination conducted in July 1990, the 
veteran complained of migraine headaches which reportedly 
developed after he was hit in the head with a pipe in 1988.  
On July 1990 VA neurological examination, the veteran 
indicated the onset of migraine headaches in 1989.  The 
episodes reportedly occurred three times a month, lasting two 
to three days, and accompanied by photophobia, and nausea.  
The veteran was reportedly able to continue working during 
the headaches and did not lose time from work because of 
them.  The diagnosis was that of migraine headaches by 
history, which do not affect his primary work duties and are 
most likely secondary to musculoskeletal strain inflicted 
during an automobile accident.  

The report of a VA neurological examination also conducted in 
July 1990 reflects the veterans report of headaches which 
occurred every two weeks, lasting three days, and 
characterized by bi-occipital, retro-orbital, dull ache 
building to a throbbing pounding headache.  Although he 
reportedly did not experience visual changes he had a 
photophobic reaction.  The veteran had nausea, but no 
vomiting.  The headaches were relieved by sleep and total 
darkness.  Neurologic evaluation was grossly normal.  The 
neurological examiners diagnosis was that of common migraine 
headaches exacerbated by history of head trauma in October 
1989, and controlled with medication and return of headaches 
on recent noncompliance with medication.  

When the veteran testified at his personal hearing in 
September 1992, he stated that he had a pre-service history 
of headaches.  According to the veteran, the only headaches 
he experienced during the first two years of service were 
tension headaches for which he blamed the Navy chiefs.  He 
also related that, after being struck in the head with a 
pipe, he was designated as sick in quarters for 72 hours and 
provided pain medication for a headache which eventually 
resolved.  The veteran stated [o]nly under a lot of strain 
will I ever get a headache again that was that severe.  Or 
doing something thats very stressful or straining, thats 
about it.  He was reportedly told that his headaches were 
related to tension and stress.  At the time of hearing, the 
veteran indicated that his headaches developed in relation to 
activity such as performing jumping jacks, walking two miles, 
painting a room, or overhead reaching as required in his work 
as a photographer.  After such activity, his neck would begin 
to hurt and he would begin to get a headache.  If he did not 
take something, the headache grew.  He testified that, 
[t]hey dont just start when Im just sitting around doing 
nothing.  

The report of his November 1995 VA examination reflected the 
veterans reports of a history of headaches beginning in 
childhood, with very severe episodes initially occurring once 
a year, increased to once a month since being struck in the 
head in 1988.  His headaches were described as severe and 
debilitating and responding well to medication.  He also 
complained of additional, pressure type headaches which 
occurred approximately every three days, and were associated 
with neck stiffness, and spasms in the cervical spine.  The 
assessment was that of migraine headaches, muscle 
contraction/tension headaches/cervical strain with secondary 
cervico-genic headaches.  The VA examiner commented that, 
following his head injury, the veteran developed cervico-
genic headaches associated with muscle spasms in the cervical 
spine.  The examiner stated that, [t]hese headaches seem to 
be more of a result of the patients head injury by his 
description, and certainly his tension headaches are present. 
. . .

In connection with another examination by VA in November 
1995, the veteran also complained mostly of right scapular 
thoracic pain deep along the anterior border of his scapula.  
There was severe pain beneath the right scapula with 
significant spasm of the paraspinous musculature.  The 
examination of the right upper extremity revealed normal 
strength and reflexes, with no deficit of gripping strength.  

On January 1997 VA examination the veteran related a history 
of headaches beginning in adolescence, associated with 
photophobia, nausea and vomiting as well as very mild 
phonophobia, occurring once a month, and lasting one to two 
days.  The veteran reportedly noticed headaches of increased 
severity following his 1989 motor vehicle accident.  These 
headaches actually radiated from his neck, usually with some 
shoulder or neck pain and generally on the right side.  The 
headaches started small.  Nonsteriods, taken early, were 
reportedly effective in preventing escalation of the episode.  
However, without medication the headaches, which occurred 
twice monthly, were debilitating.  In his assessment the VA 
examiner stated that the veteran experienced two kinds of 
headaches:  Migraine headaches, which by history occurred 
prior to military service, once to twice a month, in the same 
frequency as the current episodes, leading the examiner to 
conclude that there had been no increase in their frequency, 
intensity or duration; and, cervico-genic/muscle tension 
headaches, the type of headache which started potentially in 
1988 and with the second accident in 1989.  These headaches 
began in the right cervical neck with spasm, by report, with 
nausea and vomiting, occurring once to twice per month.  Both 
types of headaches were considered to be completely 
debilitating.  

In connection with another VA examination in January 1997, 
the veteran complained mostly of neck pain and headaches.  

At the time of his May 1998 VA orthopedic examination the 
veteran gave a history of headaches since his automobile 
accident in service, and indicated that currently he had 
decreased headaches.  The examiner noted that the veteran had 
a full range of motion of the cervical spine with pain on 
palpation of the spine and the paraspinal muscles.  There was 
no evidence of radiculopathy.  The shoulder were shown to 
have full ranges of motion with no pain on motion.  Strength 
was normal.  The pertinent conclusion was that of neck and 
shoulder pain.  The examiner added that this appeared to be 
soft tissue and muscular in nature and not to involve the 
shoulder joint or cervical spine.  He added that the veteran 
had a good range of motion with pain at the extremes.  In an 
addendum to the examination report, the examiner added that 
the veterans right shoulder pain was related to the 
musculature rather than the bone and that there was no 
evidence of fatigability or incoordination.  It was noted by 
the examiner that there would be a 25 percent decrease in the 
range of motion during flare-ups.  


Entitlement to an Increased Evaluation for 
Cervicogenic/Muscle Tension Headaches

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
persons ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimants 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet.App. at 594.  
In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  The veterans service-connected 
cervicogenic/muscle tension headaches are currently evaluated 
under the provisions of 38 C.F.R. Part IV, Diagnostic Code 
8100, pertaining to migraine.  Under this code, a 10 percent 
evaluation is warranted with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent evaluation is assigned with 
characteristic prostrating attacks occurring on an average 
once a month over last several months, and a 50 percent 
evaluation, the highest rating under this code, is assigned 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

Based on a review of the entire record, the Board concludes 
that the evidence associated with the claims file does not 
show that the criteria for a disability rating in excess of 
the assigned 10 percent have been met.  Despite requests from 
VA the veteran has not provided any information regarding 
treatment for headaches, and he has recently reported a 
decrease in headaches in May 1998.  Although the veteran 
indicated at his most recent VA neurologic examination 
conducted in January 1997, that his cervicogenic/muscle 
tension headaches did occur up to twice a month, it is 
apparent from his reports at this and other VA examinations, 
and at his personal hearing, that his service-connected 
headaches were subject to control with medication and did not 
become debilitating when medication was taken early in the 
episode.  His service-connected headaches, in the Boards 
opinion, cannot be found to constitute prostrating attacks, 
occurring once a month, as contemplated by the regulatory 
criteria for a 30 percent rating, the next higher level of 
evaluation.  Accordingly, the Board finds that the current 10 
percent disability rating adequately compensates the veteran 
for the manifestations of his service-connected disability.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veterans disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of this disability.  The medical 
evidence does not reflect the presence of more severe 
symptomatology such as would warrant a higher evaluation.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veterans service-connected 
cervicogenic/muscle tension headaches.  


Entitlement to an Increased Rating for the Scapulofascial 
Pain Syndrome

The medical evidence of record shows that the service-
connected scapulofascial pain syndrome is manifested by soft 
tissue and muscular pain involving the upper back region with 
related functional limitation at the extremes of movement and 
during flare-ups.  In addition, the recent VA examinations 
have reported that the veteran was having spasms of the 
paraspinous musculature.  Given these findings, the Board 
finds that the service-connected neck injury residuals are 
shown to be consistent with a disability picture which more 
nearly approximates that of muscle strain with spasm on 
extremes of forward bending and loss of lateral spine motion.  

Hence, the Board finds that an increased rating of 20 percent 
is warranted for the service-connected scapulofascial pain 
syndrome in accordance with the provisions of Diagnostic Code 
5295.  



ORDER

An increased rating higher than 10 percent for the service-
connected cervicogenic/muscle is denied.  

An increase rating of 20 percent for the service-connected 
scapulofascial pain syndrome, residual of a neck injury is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991), a decision of the Board of Veterans Appeals granting 
less than the complete benefit, or benefits, sought on appeal 
is appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402 
(1988).  The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans Appeals.  
- 2 -
